Case 2:19-cr-20203-AJT-DRG ECF No. 95, PageID.1082 Filed 03/02/21 Page 1 of 15




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                  Criminal Case No. 19-20203-2
             Plaintiff,
                                                  SENIOR U.S. DISTRICT JUDGE
v.                                                ARTHUR J. TARNOW

MARKEITH L. BROWNING,

             Defendant.

                                        /

 ORDER GRANTING MARKEITH L. BROWNING’S MOTION FOR COMPASSIONATE
                          RELEASE [67]

      On August 8, 2019, Markeith Browning pleaded guilty to conspiracy to

possess with intent to distribute controlled substances, in violation of 21 U.S.C. §§

846 and 841(a)(1), and possession of a firearm after previously having been

convicted of a felony, in violation of 18 U.S.C. § 922(g)(1). (ECF No. 45). On

January 23, 2020, the Court sentenced Browning to ten years imprisonment. (ECF

No. 57, PageID.243). On December 23, 2020, Browning moved for compassionate

release, citing the risk posed to him by the pandemic in light of his health conditions.

(ECF No. 67). The Court directed the Government to respond and produce certain

BOP records. (ECF No. 70). The Court held a hearing on Browning’s Motion [67]

on January 13, 2021. For the reasons stated on the record and below, Browning’s

Motion [39] is GRANTED, and his sentence is reduced to time served.

                                        1 of 15
Case 2:19-cr-20203-AJT-DRG ECF No. 95, PageID.1083 Filed 03/02/21 Page 2 of 15




                                 BACKGROUND

      Browning was born in Ypsilanti, MI in 1975. (PSR ¶ 48). He lived with his

mother, who was only fifteen years old when he was born, for most of his childhood.

(Id.). When Browning was approximately thirteen, his mother became addicted to

heroin and ceased to be a stable caregiver. (Id. ¶¶ 49). He thereafter resided with his

father and stepmother, however, his father was often absent due to multiple terms of

incarceration. (Id.). Browning’s mother passed away in 1995 due to complications

from HIV. (Id. ¶ 48). Browning’s younger brother passed away in 1999 from a self-

inflicted gunshot wound. (Id. ¶ 50). Browning’s father passed away most recently,

in 2018, from colon cancer. (Id. ¶ 49). Browning remains close with his younger

sister, stepmother, and half-siblings, all of whom live in Ypsilanti. (Id. ¶ 50).

Browning also has three children, two of whom live in Michigan. (Id. ¶ 51-52).

      Browning has a lengthy history of substance abuse. He began using marijuana

at age twelve or thirteen and began using cocaine heavily when his mother died.

(PSR ¶ 57). Browning completed the non-residential drug abuse program while in

BOP custody between 2007 and 2011 and has not used cocaine in recent years. (Id.

¶¶ 58-59).

      Browning’s criminal record dates back to age seventeen. (Id. ¶ 34). He has

been convicted of several felonies, some of which have involved violence, but in

recent years, most of Browning’s convictions have been related to drugs. (Id. ¶¶ 38-



                                       2 of 15
Case 2:19-cr-20203-AJT-DRG ECF No. 95, PageID.1084 Filed 03/02/21 Page 3 of 15




41). The instant offense tracks this pattern. Browning was found to be the leader of

three-person drug-trafficking organization (“DTO”) distributing large quantities of

cocaine and heroin brought in from Chicago. (Id. ¶¶ 12-17). He is held responsible

for making at least three such trips to Chicago and possessing with intent to distribute

2,025 kilograms of heroin and cocaine, as well as possessing a firearm after having

previously been convicted of a felony. (Id. ¶ 17-18).

      Browning is currently forty-five years old, incarcerated at FCI Gilmer, and

scheduled for release on October 10, 2027. Find an Inmate, FED. BUREAU PRISONS,

https://www.bop.gov/mobile/find_inmate/index.jsp (BOP Register No. 40836-039)

(last visited Feb. 25, 2021).

                                     ANALYSIS

I. EXHAUSTION

      Before a petitioner moves for compassionate release under 18 U.S.C. §

3582(c)(1), they must either exhaust their administrative remedies with the BOP or

wait thirty days from when they filed a request with their warden. United States v.

Alam, 960 F.3d 831, 832 (6th Cir. 2020). Browning submitted a request to his warden

on June 3, 2020. (ECF No. 77, PageID.688). His request was denied on June 11,

2020. (Id. at 686). The Government concedes that Browning has satisfied the

exhaustion requirement. (ECF No. 75, PageID.659). Accordingly, the Court now

must now proceed through a three-step inquiry:



                                        3 of 15
Case 2:19-cr-20203-AJT-DRG ECF No. 95, PageID.1085 Filed 03/02/21 Page 4 of 15




      At step one, a court must “find[]” whether “extraordinary and
      compelling reasons warrant” a sentence reduction. 18 U.S.C. §
      3582(c)(1)(A)(i). At step two, a court must “find[]” whether “such a
      reduction is consistent with applicable policy statements issued by the
      Sentencing Commission.” Id. § 3582(c)(1)(A) (emphasis added). . . . At
      step three, “§ 3582(c)[(1)(A)] instructs a court to consider any
      applicable § 3553(a) factors and determine whether, in its discretion,
      the reduction authorized by [steps one and two] is warranted in whole
      or in part under the particular circumstances of the case.” [Dillon v.
      United States, 560 U.S. 817, 827 (2010).]

United States v. Jones, No. 20-3701, 980 F.3d 1098, 1107-08 (6th Cir. 2020) (first

four alterations in original) (footnotes omitted).

II. EXTRAORDINARY AND COMPELLING REASONS

      Browning’s health conditions appear to be some of the most serious this Court

has seen, particularly since “[t]he more underlying medical conditions someone has,

the greater their risk is for severe illness from COVID-19.” People with Certain

Medical    Conditions,     CTRS.    FOR    DISEASE   CONTROL     &    PREVENTION,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html [https://perma.cc/9EP5-Q9SS] (last updated Dec. 29,

2020).

      First, Browning has stage three chronic kidney disease. (ECF No. 78,

PageID.727). Health authorities agree that “[h]aving chronic kidney disease of any

stage increases [one’s] risk for severe illness from COVID-19.” People with Certain

Medical Conditions, CTRS. FOR DISEASE CONTROL & PREVENTION.




                                        4 of 15
Case 2:19-cr-20203-AJT-DRG ECF No. 95, PageID.1086 Filed 03/02/21 Page 5 of 15




      Second, Browning is obese, with a body mass index (“BMI”) of 33.3. (ECF

No. 79, PageID.799). “Having obesity, defined as a [BMI between thirty and forty],

increases your risk of severe illness from COVID-19.” People with Certain Medical

Conditions, CTRS. FOR DISEASE CONTROL & PREVENTION.

      Third, Browning has unspecified interstitial pulmonary disease, also known

as interstitial lung disease, which is “an umbrella term for . . . diseases that cause

scarring (fibrosis) of the lungs” and which “makes it difficult to breathe and get

oxygen to the bloodstream.” (ECF No. 78, PageID.727); Interstitial Lung Disease

(ILD), AM. LUNG ASS’N, https://www.lung.org/lung-health-diseases/lung-disease-

lookup/interstitial-lung-disease [https://perma.cc/SV7E-UPKS] (last visited Jan. 12,

2021). A recent study found that “[p]atients with ILD are at increased risk of death

from COVID-19, particularly those with poor lung function and obesity” and that

“[s]tringent precautions should be taken to avoid COVID-19 in patients with ILD.”

Thomas M. Drake et al., Outcome of Hospitalization for COVID-19 in Patients with

Interstitial Lung Disease: An International Multicenter Study, 202 AM. J.

RESPIRATORY & CRITICAL CARE MED. 1656, 1657 (2020).

      Fourth, Browning has hypertension, which may put him at increased risk of

severe illness from COVID-19. (ECF No. 78, PageID.727); see People with Certain

Medical Conditions, CTRS. FOR DISEASE CONTROL & PREVENTION.

      Lastly, Browning’s medical records reflect repeated instances of acute



                                       5 of 15
Case 2:19-cr-20203-AJT-DRG ECF No. 95, PageID.1087 Filed 03/02/21 Page 6 of 15




bronchitis, trouble breathing, and a recent seizure apparently arising therefrom.

(ECF No. 68, PageID.446-48, 481; ECF No. 79, PageID.897). It is unclear whether

Browning’s repeated bouts of bronchitis and breathing issues are related to his

interstitial pulmonary disease or whether he may be suffering from chronic

bronchitis, a condition included in chronic obstructive pulmonary disease

(“COPD”), which would further increase his risk of severe illness from COVID-19.

See Chronic Bronchitis, AM. LUNG ASS’N, https://www.lung.org/lung-health-

diseases/lung-disease-lookup/chronic-bronchitis    [https://perma.cc/LC3A-HFAF]

(last visited Jan. 12, 2021); People with Certain Medical Conditions, CTRS.   FOR

DISEASE CONTROL & PREVENTION. In either case, Browning’s health issues are

obviously serious.

      In addition to suffering from failing health, Browning also faces unsafe

conditions at FCI Gilmer. These conditions were put on display at Browning’s

hearing when the staff member who escorted Browning into the video conference

room was observed not following masking protocol. In light of these shortfalls in

adhering to precautionary measures, it unsurprising that at the time of Browning’s

hearing, eighty-two inmates and twenty-seven members of staff had tested positive

for   COVID-19.      COVID-19       Coronavirus,     FED.    BUREAU      PRISONS,

https://www.bop.gov/coronavirus/    [https://perma.cc/KSC6-3SWC] (last updated

Jan. 11, 2021). Accordingly, even though the number of cases at FCI Gilmer has



                                     6 of 15
Case 2:19-cr-20203-AJT-DRG ECF No. 95, PageID.1088 Filed 03/02/21 Page 7 of 15




decreased over the last several weeks and vaccinations have begun,1 the Court finds

that Browning remains at high risk of death or serious illness from COVID-19.

         Where, as here, an “incarcerated person[] file[s] [a] motion[] for

compassionate release, [the district] judge[] may skip step two of the §

3582(c)(1)(A) inquiry and ha[s] full discretion to define ‘extraordinary and

compelling’ without consulting the policy statement § 1B1.13.” Jones, 980 F.3d at

1111; see United States v. Elias, 984 F.3d 516, 519-20 (6th Cir. 2021) (citing id.;

United States v. Ruffin, 978 F.3d 1000, 1007 (2020)). The Court concludes that

Browning’s serious overlapping medical conditions and the threat of death or serious

illness from COVID-19 at FCI Gilmer constitute extraordinary and compelling

reasons for release. See Elias, 984 F.3d at 521 (noting that “[r]elying on official

guidelines from the CDC is a common practice in assessing compassionate-release

motions”).

III. 3553(A) FACTORS

         The last step a district court contemplating a motion for compassionate release

must take is to consider the applicable sentencing factors listed in 18 U.S.C. §

3553(a). “‘[A]s long as the record as a whole demonstrates that the pertinent factors

were taken into account by the district court[,]’ a district judge need not ‘specifically

articulat[e]’ its analysis of every single § 3553(a) factor.” Jones, 980 F.3d at 1114


1
    There is no evidence that Browning has been, or will soon be, vaccinated.

                                              7 of 15
Case 2:19-cr-20203-AJT-DRG ECF No. 95, PageID.1089 Filed 03/02/21 Page 8 of 15




(quoting United States v. Curry, 606 F.3d 323, 330 (6th Cir. 2010)). With that in

mind, the § 3553(a) factors are as follows:

       (a) Factors to be considered in imposing a sentence. The court shall
           impose a sentence sufficient, but not greater than necessary, to
           comply with the purposes set forth in paragraph (2) of this
           subsection. The court, in determining the particular sentence to be
           imposed, shall consider—
           (1) the nature and circumstances of the offense and the history and
               characteristics of the defendant;
           (2) the need for the sentence imposed—
               (A) to reflect the seriousness of the offense, to promote
                       respect for the law, and to provide just punishment for
                       the offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the
                       defendant; and
               (D) to provide the defendant with needed educational or
                       vocational training, medical care, or other correctional
                       treatment in the most effective manner;
           (3) the kinds of sentences available;
           (4) the kinds of sentence and the sentencing range established
               for—
     `         (A) the applicable category of offense committed by the
                       applicable category of defendant as set forth in the
                       guidelines—
               [. . .]
           (5) any pertinent policy statement—
               [. . .]
           (6) the need to avoid unwarranted sentence disparities among
               defendants with similar records who have been found guilty of
               similar conduct; and
           (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a). The Court’s consideration of these factors is demonstrated both

in the analysis below and on the record of the January 13, 2021 hearing.




                                      8 of 15
Case 2:19-cr-20203-AJT-DRG ECF No. 95, PageID.1090 Filed 03/02/21 Page 9 of 15




      Browning is serving his second federal sentence and is more than six years

away from his anticipated release date. (ECF No. 76, PageID.677, 682). These facts,

taken on their own, might persuade the Court that release was not warranted under

the § 3553(a) factors. However, Browning’s criminal history does not exist in a

vacuum, and it is the Court’s responsibility to evaluate Browning and the totality of

his circumstances as they are today, not just as they were at the time of sentencing.

      Browning has been incarcerated at FCI Gilmer since March of 2020. (Id. at

677). Prior to his arrival at Gilmer, Browning was detained at FCI Milan Detention

Center where, per BOP protocol, he was kept in around-the-clock lockup. At this

point, Browning has been imprisoned for nearly two years. (Id. at 678).

      Despite Browning’s stated interest in using his time in prison to improve

himself, COVID-19 has largely prevented BOP officials at FCI Gilmer from offering

Browning effective correctional treatment or educational programming. (PSR ¶ 59).

Browning has made the best of this situation by using his time to learn about his

recently discovered health problems, but on the whole, incarceration has provided

few, if any opportunities, for structured self-improvement. Moreover, by not strictly

enforcing safety measures like proper mask-wearing, the BOP has necessarily failed

to provide adequate medical care for Browning. These shortcomings appear unlikely

to abate in the near future. See Correcting Myths and Misinformation About BOP

and     COVID-19,        FED.      BUREAU        PRISONS     (May       6,     2020),



                                       9 of 15
Case 2:19-cr-20203-AJT-DRG ECF No. 95, PageID.1091 Filed 03/02/21 Page 10 of 15




 https://www.bop.gov/coronavirus/docs/correcting_myths_and_misinformation_bo

 p_covid19.pdf [https://perma.cc/6FLK-9QKM] (clarifying that BOP “[s]taff are not

 required . . . to wear masks” in non-isolation and non-quarantine units); see also

 Memorandum from Andre Matevousian, Assistant Dir., Corr. Programs Div., & L.

 Cristina Griffith, Assistant Dir., Hum. Res. Mgmt. Div., to Chief Exec. Offs., Fed.

 Bureau           of           Prisons              (Aug.         24,           2020),

 https://www.bop.gov/foia/docs//Mandatory_Use_Face_Coverings_for_Staff_0824

 2020.pdf [https://perma.cc/Y4WT-S6WS] (allowing staff to remove masks under

 certain circumstances).

       In terms of both specific and general deterrence, there is overwhelming

 evidence in the scientific literature that “the certainty of being caught is a vastly

 more powerful deterrent than the [severity of the] punishment.” U.S. DEP’T JUST.,

 NAT’L    INST.    JUST.,   FIVE    THINGS      ABOUT       DETERRENCE     1    (2016),

 https://www.ojp.gov/pdffiles1/nij/247350.pdf [https://perma.cc/PV5R-9QP4].

       Severity refers to the length of a sentence. Studies show that for most
       individuals convicted of a crime, short to moderate prison sentences
       may be a deterrent but longer prison terms produce only a limited
       deterrent effect. . . .

       Certainty refers to the likelihood of being caught and punished for the
       commission of a crime. Research underscores the more significant role
       that certainty plays in deterrence than severity — it is the certainty of
       being caught that deters a person from committing crime, not the fear
       of being punished or the severity of the punishment. Effective policing
       that leads to swift and certain (but not necessarily severe) sanctions is
       a better deterrent than the threat of incarceration. In addition, there is

                                         10 of 15
Case 2:19-cr-20203-AJT-DRG ECF No. 95, PageID.1092 Filed 03/02/21 Page 11 of 15




       no evidence that the deterrent effect increases when the likelihood of
       conviction increases. Nor is there any evidence that the deterrent effect
       increases when the likelihood of imprisonment increases.

 Id. at 2; see also Daniel S. Nagin, Deterrence in the Twenty-First Century, 42 CRIME

 & JUST. 199, 201 (2013) (“[T]here is little evidence of a specific deterrent effect

 arising from the experience of imprisonment compared with the experience of

 noncustodial sanctions such as probation. Instead, the evidence suggests that

 reoffending is either unaffected or increased [by longer sentences].”). In view of this

 evidence, the Court finds that Browning’s swift arrest and prosecution, combined

 with the period of imprisonment he has already endured and the eight years of Court-

 imposed supervision he will soon face, are sufficient, but not greater than necessary,

 to adequately provide both specific and general deterrence.

       In terms of protecting the public, the Court notes that although Browning has

 several prior offenses, including previously violating probation, his record within

 the last fifteen years is almost entirely comprised of non-violent, drug-related

 offenses. (PSR ¶¶ 34-41). Moreover, since entering custody in April 2019, Browning

 appears not to have received any discipline and, critically, has experienced a severe

 decline in health. (ECF No. 76, PageID.678). While Browning had previously only

 struggled with high blood pressure, he now suffers from stage three chronic kidney

 disease, interstitial lung disease, and seizures that have necessitated emergency

 treatment. (PSR ¶ 55; ECF No. 78, PageID.727; ECF No. 79, PageID.762).



                                        11 of 15
Case 2:19-cr-20203-AJT-DRG ECF No. 95, PageID.1093 Filed 03/02/21 Page 12 of 15




 Browning is currently forty-five years old and, especially in light of his new health

 conditions, is far less likely to engage in criminal activity now than he was before.

 See U.S. SENT’G COMM’N, THE EFFECTS OF AGING ON RECIDIVISM AMONG FEDERAL

 OFFENDERS 23 (2017), https://www.ussc.gov/sites/default/files/pdf/research-and-

 publications/research-publications/2017/20171207_Recidivism-Age.pdf

 [https://perma.cc/MW4K-CPQJ]. Against this backdrop, the Court finds Browning’s

 “high risk” PATTERN score and criminal record to be a poor barometer of

 dangerousness. See United States v. Bass, No. 21-1094, 2021 U.S. App. LEXIS

 3334, at *9 (6th Cir. Feb. 5, 2021) (noting “the limitations of . . . [a defendant’s]

 PATTERN score in light of [variables] that fell outside its quantifications”); see also

 P’SHIP ON AI, ALGORITHMIC RISK ASSESSMENT AND COVID-19: WHY PATTERN

 SHOULD     NOT    BE    USED     2   (2020),      https://www.partnershiponai.org/wp-

 content/uploads/2020/04/Why-PATTERN-Should-Not-Be-Used.pdf

 [https://perma.cc/6PA7-LXYB] (explaining that “PATTERN was not developed

 with the intent of informing anything akin to COVID-era decisions, nor was it

 validated on data that reflects the present social and economic landscape”).

       Browning’s detailed release plan also reassures the Court that he will not pose

 a danger to the community. At the hearing, it was suggested that Browning might be

 a good fit for the Salvation Army’s Adult Rehabilitation Center Program. Upon

 further consideration, however, the Court finds that in light of COVID-19 and



                                        12 of 15
Case 2:19-cr-20203-AJT-DRG ECF No. 95, PageID.1094 Filed 03/02/21 Page 13 of 15




 Browning’s health conditions, the dormitory-style housing arrangement offered by

 the Program would not be appreciably safer than FCI Gilmer. Instead, upon release,

 Browning will be employed by an automotive parts manufacturer and will reside

 with his stepmother, who will act as a third-party custodian. Critically, Browning

 had neither a job nor a family-supervised living situation at the time he committed

 the instant offense. The Court is confident that these new support systems, combined

 with the guidance of the U.S. Probation Department, will ensure Browning leaves

 his prior lifestyle behind. The Court also credits Browning’s testimony that he is

 determined to be a positive influence on his youngest son, who is fifteen. (ECF No.

 67, PageID.427). This, he will only be able to do if he stays out of trouble.

       Accordingly, in spite of Browning’s record, the Court finds that the risk posed

 by his release, while not zero, is small enough to be outweighed by other

 considerations, such as the risk to Browning’s life if he remains in prison. Moreover,

 this limited risk to the public can and will be mitigated by the Court imposing a

 period of electronic monitoring and home confinement as a condition of Browning’s

 supervised release.

       Next, although Browning has served only a fraction of his sentence, the Court

 notes that his imprisonment has been exceptionally restrictive. Prior to beginning his

 sentence at FCI Gilmer, Browning was in around-the-clock lockup in pretrial

 detention (due to no fault of his own). And FCI Gilmer has been in varying states of



                                       13 of 15
Case 2:19-cr-20203-AJT-DRG ECF No. 95, PageID.1095 Filed 03/02/21 Page 14 of 15




 lockdown since Browning arrived. In short, the nearly two years during which

 Browning has been imprisoned have been unusually burdensome, and accordingly,

 harsher punishment than is ordinarily the case. The Court therefore finds that a

 sentence of time served with a period of home detention as a condition of supervised

 release is sufficient to promote respect for the law, provide just punishment, and

 reflect the seriousness of his non-violent offense.

       Accordingly, the Court concludes that the § 3553(a) factors support a

 reduction in sentence to time served followed by eight years of supervised release.

 Upon release, Browning will be subject to electronic monitoring and permitted to

 leave his stepmother’s home only for work and other predetermined obligations.

 This period of home detention and electronic monitoring will last for six months.

                                   CONCLUSION

       IT IS ORDERED that Browning’s Motion for Compassionate Release [67]

 is GRANTED and that his sentence is reduced to time served.

       IT IS FURTHER ORDERED that Browning be IMMEDIATELY

 RELEASED to begin his eight-year term of SUPERVISED RELEASE, as

 outlined by the January 28, 2020 Judgment (ECF No. 57, PageID.244-46), including

 the following additional Special Conditions:

       The defendant shall undergo a strict fourteen-day quarantine upon
       his release and shall fully comply with any applicable state or local
       stay-at-home orders, social distancing guidelines, or other public
       health restrictions.

                                        14 of 15
Case 2:19-cr-20203-AJT-DRG ECF No. 95, PageID.1096 Filed 03/02/21 Page 15 of 15




       The defendant shall participate in the Location Monitoring
       Program for 180 consecutive days and shall abide by all the
       requirements of that program. The defendant is restricted to his
       residence at all times, with the exception of employment, education,
       religious services, medical treatment (including mental health,
       substance abuse, and appointments for family members), attorney
       visits, court appearances, court-ordered obligations, and other
       activities as approved in advance by the probation officer.
       Technology at the discretion of the probation office. The Court
       waives the cost of the program.

       SO ORDERED.


                                     s/Arthur J. Tarnow
                                     Arthur J. Tarnow
 Dated: March 2, 2021                Senior United States District Judge




                                    15 of 15
